PER CURIAM.
The defendants appeal a final judgment rendered in favor of the plaintiff upon a jury verdict awarding $31,128.50 for personal injuries sustained by plaintiff in a slip and fall accident. The accident occurred when the plaintiff, while making a delivery of supplies to the Shore Club by way of a ramp that was known by plaintiff to be slippery, slipped on the ramp.
It is defendants’ contention on appeal that the trial court abused its discretion in denying their motion for new trial since the verdict finding no comparative negligence on the part of plaintiff went against the manifest weight of the evidence which demonstrated plaintiff’s knowledge of the dangerous condition.
We have carefully considered appellants’ contentions in the light of the record, briefs and argument of counsel, and have concluded that no reversible error has been demonstrated. See Florida First National Bank of Jacksonville v. Dent, 404 So.2d 1123 (Fla. 1st DCA 1981), dismissed, 411 So.2d 381 (Fla.1981); Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla.1980); Thompson v. Jacobs, 314 So.2d 797 (Fla. 1st DCA 1975).
Affirmed.